DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered. 
 Response to Amendment
The Amendments to the Claims filed 04/21/2021 have been entered. Claims 1-6 and 11 remain pending and are examined on their merits below; claims 7-10 and 12 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0309163 A1, as cited in the Office actions dated 10/07/2020 and 01/21/2021) in view of Liu et al. (US 2016/0111755 A1, newly cited), Nakai et al. (US 2014/0113180 A1, as cited in the Office action dated 01/21/2021), and Watanabe et al. (US 2004/0253512 A1, as cited in the Office action dated 10/07/2020).

Regarding claim 1, Kim discloses a stacked battery comprising a stack (stack 40, Kim Fig. 11), wherein the stack comprises 
a first current collector layer that comprises one end face in a stacking direction of the stack (first outer current collector 450 on outer surface of stack 40, Kim [0100, 0107]), 
a second current collector layer that comprises another end face in 5AMENDMENT UNDER 37 C.F.R. § 1.114(c)Attorney Docket No.: Q246138Appln. No.: 16/384,201the stacking direction (second outer current collector 460 on other outer surface of stack 40, Kim [0100, 0108]
a plurality of bipolar current collector layers (unit cells include bipolar current collectors 410, Kim [0100] and Fig. 11)  that are arranged between the first and second current collector layers at intervals in the stacking direction (Kim Fig. 11 shows a plurality of bipolar current collectors 410 between the unit cells’ active material layers at intervals within the stack 40), and 
a plurality of electric elements (unit cells 1-3, Kim Fig. 11) that are electrically connected to each other in series via the bipolar current collector layers (unit cells are connected in series, Kim [0028]; bipolar current collectors are part of each unit cell and include electrically conductive paste, Kim [0100-0101]) between the first and second current collector layers (outer surface current collectors, Kim [0100]),
each of the electric elements (unit cells, Kim Fig. 11) comprises 
a cathode active material layer (positive first active material 420, Kim [0102] and Fig. 11), 
an anode active material layer (negative second active material 430, Kim [0103] and Fig. 11), and 
a sulfide solid electrolyte layer (a sulfide-based solid electrolyte is beneficial for use with the cathode, Kim [0102]) that is arranged between the cathode and anode active material layers (all solid-state electrolyte 440, Kim [0109] and Fig. 11).
a voltage is 10 V to 2000 V (battery stack 40 had 12.3V open-circuit voltage and 11.1V discharge voltage, i.e. cumulative of the 3.7V of each of the 3 units cells, Kim [0131])

Kim fails to teach:
a ratio h/S (cm-1) of a length h (cm) between the one end face and the other end face in the stacking direction of the stack to an electrode area S (cm2
a capacity is no more than 0.32 Ah, 
the electrode area S is 1 cm2 to 10 cm2, 
a capacitance is no more than 0.01 Ah/V. 

Liu, which is analogous in the art of bipolar stacked batteries (see Liu Fig. 3 and [0510]), provides an explicit teaching that adjusting the number of bipolar unit cells within the stack is easily variable based on the usage requirements to satisfy a wide range of desired output voltage (Liu [0541-0542]). The example given in Kim [0097] of the large additive voltage of 10 unit cells in series agrees with such a teaching. Thus, the number of stacked unit cells is within a battery is a result-effective variable, and the manipulation of such to achieve desired overall battery usage requirements, including voltage, is within the ambit of a person with ordinary skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The discovery of an optimum value of a known result-effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art; see MPEP § 2144.05(II).
Therefore, depending on the thickness of each unit cell and the cross sectional area thereof (both of which are limitations which will be addressed later in this office action), a person with ordinary skill in the art would be motivated by the teachings of Kim in view of Liu to optimize the number of stacked unit cells to meet desired design characteristics of the battery and, in turn, arrive at a ratio h/S of greater than 1 cm-1.

The limitations “a capacity is no more than 0.32 Ah, and the electrode area S is 1 cm2 to 10 cm2” effectively require an areal capacity of no more than 320 mAh/cm2. 
Nakai, which is analogous in the art of electrode stacks, teaches in [0156] the cumulative nature of battery capacity and teaches an example wherein a single cell unit can have an areal capacity of 0.065 mAh/cm2 with an electrode surface area of 6.25 cm2 (within the claimed range of 1-10 cm2), further teaching that a stack comprising a plurality of these unit cells can have an overall areal capacity of 10 mAh/cm2 (within the claimed range of ≤ 320 mAh/cm2). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). Additionally, the cumulative areal capacity of stacked battery unit cells is a result-effective variable, and the manipulation of such to achieve desired overall battery capacity is within the ambit of a person with ordinary skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The discovery of an optimum value of a known result-effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art; see MPEP § 2144.05(II).

Watanabe, which is analogous in the art of bipolar stacked batteries (see Watanabe Abstract and Fig. 1) teaches that a cross-sectional area of the positive electrode tab and the negative electrode tab are determined based on a value of electric current that would mainly flow through these tabs during charging and discharging cycles (Watanabe [0038]). Watanabe discloses this motivation to optimize electrode tab area, further optimizing capacity, and in turn optimizing the capacitance which can be calculated for the stacked battery in terms of capacity and voltage.
Since Kim also teaches the addition of electrode tabs to the stacked battery, with the tabs having a certain large area based on required current flow, density, and output efficiency (Kim [0092]), it would have been obvious to a person having ordinary skill in the art to optimize the size of these electrode tabs and thus the capacity (and in turn, calculated capacitance) of the battery, as taught by 

Therefore, modified Kim renders obvious all limitations if instant claim 1.

Regarding claim 2, modified Kim teaches the limitations of claim 1 above and teaches wherein the ratio h/S (cm1) is more than 10 (this follows from the optimization of the result-effective variable, i.e. the number of stacked unit cells to achieve desired battery characteristics, as applied above based on the teachings of Kim in view of Liu).

Regarding claim 11, modified Kim teaches the limitations of claim 1 above but does not yet teach a thickness of the cathode active material layer is 20 µm to 2 mm, a thickness of the anode active material layer is 20 µm to 2 mm.
Liu teaches in [0447, 0451] that a cathode plate thickness is controlled within the range of 0.3-1.5 mm (with the carrier being < 1mm, meaning the active material layer is up to 0.5mm) in order to ensure that the cathode plate has high energy density. In both Kim (Fig. 11) and Liu (Fig. 3), the anode appears to be of the same or a similar thickness as the cathode. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (see MPEP 2144.05).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to control the active material layers within the range taught by Liu with the motivation of ensuring high energy density at the electrodes. 
Thus, claim 11 is rendered obvious.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu, Nakai, and Watanabe as applied to Claim 1, further in view of Ko (US 2017/0092967 A1, as cited in the Office actions dated 10/07/2020 and 01/21/2021).
Regarding claim 3 and claim 5, modified Kim teaches the limitations of Claim 1 as set forth above, but fails to teach a third current collector layer that is arranged on an outer side than the first current collector nor a fourth current collector layer that is arranged on an outer side than the second current collector.
Ko, which is analogous in the art of stacked fuel cells, teaches that having current collectors on the battery ends (130 in Ko Fig. 3) which are formed of two collector plates each (multilayer elements 132 and 134 in Ko Figs. 3 and 5) is useful for stable battery operation during temperature increase (Ko [0035] and [0047]). 
It would have been obvious to a person having ordinary skill in the art to modify the stacked battery disclosed by modified Kim with teaching from Ko to include dual current collector layers at each end of stacked battery with the motivation of achieving more stable battery operation during temperature fluctuations.
Thus, claims 3 and 5 are rendered obvious.
 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu, Nakai, Watanabe, and Ko as applied to Claims 3 and 5 above, further in view of Yanai et al. (US 6,235,426 B1, as cited in the Office actions dated 10/07/2020 and 01/21/2021).
Regarding claim 4 and claim 6, modified Kim teaches the limitations of claims 3 and 5 as set forth above, but fails to teach PTC layers provided between the dual end-face current collector layers.
Yanai, which is analogous in the art of solid battery cells, teaches a PTC element (Yanai 5) is interposed between each pair of adjacent current collector pieces (Yanai 42) and teaches that this PTC Yanai C2L44-55). Yanai explains the usefulness of a PTC element in such serves to prevent continuous occurrence of excess current (Yanai Abstract).
It would have been obvious to a person having ordinary skill in the art to modify the stacked battery disclosed by modified Kim with teaching from Yanai to place a PTC element between each pair of outer current collectors at each end of stacked battery with the motivation of reducing volume while maintaining high energy density. Additionally, one with ordinary skill in the art would have found obvious, from the teaching of over-current suppression by Yanai, that the inclusion of PTCs in the battery of modified Kim would increase the safety during operation of the battery; applying a known technique to a device ready for improvement is obvious when predictable results, such as a safer battery with suppressed over-current, are yielded (see MPEP 2143(D)).
Thus, the claims 4 and 6 are rendered obvious. 

Response to Arguments
Applicant's arguments, see page 6, filed 04/21/2021, with respect to rejections of claims 8 and 9 not being present in the Final rejection (dated 01/21/2021) have been considered. However, Examiner notes that such was merely a typographical/transcription error and that rejections of the limitations of previous claim 8-9 (now within amended claim 1) in view of Watanabe were meant to be carried forward as presented in the Non-Final rejection (dated 10/07/2020). Watanabe applied to the capacitance limitation does not constitute new grounds of rejection since such are carried forward from a previous Office action. Furthermore, these limitations are in fact taught by the Kim primary reference upon further examination.
Applicant's arguments filed 04/21/2021, pages 6-7, regarding the combination of Kim, Oh, and Nakai have been fully considered but they are not persuasive. Applicant has argued that "for the purpose of suppressing heat generation in internal short circuits and unstable reactions when the battery is operated at a high energy level without necessitating a high constraint pressure applied in the stacking direction" was not taught by the combinations of references (Remarks page 7). However, Examiner notes that this is an intended use statement and is not claimed.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant’s arguments with respect to claim(s) 1, specifically regarding the use of the Oh teaching reference in the combination of references for the 35 USC 103 rejection (see Remarks page 6) have been considered but are moot because the new ground of rejection does not rely on same the combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Notably, a “sulfide solid” electrolyte material was not yet claimed until the current amendment to claim 1, and thus the Oh reference as previously relied upon did not need to be applied to a stack with a sulfide electrolyte.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mitchell et al. (US 2014/0272538 A1) in [0073-0074] teaches lowered capacitance and increased voltage in a series connection of bipolar cells, specifically teaching a stack of 200 cells, with thus, cross-sectional area approx. 19.6 cm2, only relatively slightly higher than 10 cm2 of instant claim 1), exhibiting 540 volts (within range of instant claim 1 of 10-2000 V) and a capacitance of 0.034 Farads (approx. 9.4 x 10-6 Ah/V since 1F=1A*s/V, well below 0.032 Ah/V of claim 1).
Hasegawa et al. (US 2018/0287209 A1) in [0018-0019, 0069-0071] teaches the benefits of using solid sulfide as the material of the electrolyte layer in stacked all solid state batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                         

/Magali P Slawski/Primary Examiner, Art Unit 1721